(Integrys Energy Group, Inc. letterhead) Via EDGAR and UPS July 29, 2011 Mr. William H. Thompson, Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Integrys Energy Group, Inc. and Wisconsin Public Service Corporation Form 10-Ks for the Fiscal Year Ended December 31, 2010 Filed February 24, 2011 File Nos. 1-11337 and 1-3016, respectively Dear Mr. Thompson: We are responding to the comments of the Staff (the "Staff") of the United States Securities and Exchange Commission (the "Commission") set forth in the Staff's letter, dated July 1, 2011, with respect to the above-referenced filings.For ease of reference, each of the Staff's comments is set forth below (in bold italics), followed by our response (in regular type). Form 10-K for Fiscal Year Ended December 31, 2010 1. In order to facilitate this review, we have not repeated comments for issues that may be applicable to Wisconsin Public Service Corporation.To the extent any comment applies to more than one registrant, please address the comment individually for each separate registrant.Unless stated otherwise, when we reference a page number it is a reference to a page in the Form 10-K of Integrys Energy Group, Inc. Response: For each comment, we have provided a response for each of Integrys Energy Group and Wisconsin Public Service Corporation. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 27 Critical Accounting Policies, page 57 Goodwill Impairment, page 58 1 2.
